U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2008 Commission file number: 333-148431 MUSTANG ALLIANCES, INC. (Exact name of registrant as specified in its charter) Nevada 74-3206736 (State of incorporation) (I.R.S. Employer Identification No.) 410 Park Avenue, 15th Floor New York, New York 10022 (Address of principal executive offices) (888) 251-3422(Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Exchange Act:None Securities registered pursuant to Section12(g) of the Exchange Act:Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes oNo x Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently computed second fiscal quarter. $174,000 based upon $0.06 per share which was the last price at which the common equity purchased by non-affiliates was last sold, since there is no public bid or ask price. The number of shares of the issuer’s common stock issued and outstanding as of March 27, 2009 was 10,900,000 shares. Documents Incorporated By Reference: None TABLE OF CONTENTS Page PART I Item 1 Business 1 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 3 Item 2 Properties 3 Item 3 Legal Proceedings 3 Item 4 Submission of Matters to a Vote of Security Holders 3 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6 Selected Financial Data 4 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 4 Item 7A Quantitative and Qualitative Disclosures About Market Risk. 11 Item 8 Financial Statements. F-1 – F-10 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 12 Item 9A(T) Controls and Procedures 12 Item 9B Other Information 13 PART III Item 10 Directors, Executive Officers and Corporate Governance 13 Item 11 Executive Compensation 14 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 Certain Relationships and Related Transactions, and Director Independence 15 Item 14 Principal Accountant Fees and Services 16 PART IV Item 15 Exhibits, Financial Statement Schedules 17 SIGNATURES 18 PART
